MEMORANDUM***
Luis Raul Velez Rosas petitions pro se for review of the Board of Immigration Appeals’ summary dismissal of his appeal of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction to review his constitutional challenge. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition for review.
Petitioner contends that placing him in removal rather than deportation proceedings violates equal protection. We disagree. Petitioner was served with a Notice to Appear after April 1, 1997. Accordingly, the permanent rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply. See Cortez-Felipe v. INS, 245 F.3d 1054, 1056 (9th Cir.2001). Congress’ decision to set April 1, 1997 as the effective date on which the new removal procedures were to take effect is not “wholly irrational.” Cf. Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1164-65 (9th Cir.2002) (rejecting equal protection challenge to IIRIRA amendment that differentiates between aliens based on date they filed asylum applications).
PETITION FOR REVIEW DENIED.
PREGERSON, Circuit Judge, dissenting.
I dissent.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.